DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al. (US Publication Number 2013/0162632 A1, hereinafter “Varga”) in view of Liu et al. (NPL, “PhantomLegs: Reducing Virtual Realtiy Sickness Using Head-Worn Heptics Devices”, 03/2019, hereinafter “Liu”).

(1) regarding claim 1:
As shown in fig. 1A-2A, Varga disclosed a virtual reality device (para. [0020], note that FIG. 2A is a diagram of a pair of projection type COTS glasses with optional microphone, earphones, vestibular interface, and gimbaled zoom camera or other sensor system shown), comprising: 
a near-eye display (4, display surface); 
a logic machine (102, para. [0068], note that the Real-time computer system/controller 102 is shown in FIG. 1A to primarily augment see-through display 4, route and/or process signals between the user 6A); and 
a storage machine holding instructions executable by the logic machine to (114, data storage and retrieval center, fig. 1B): via the near-eye display, present virtual image frames depicting a virtual environment (para. [0082], note that aircraft positions are also augmented on the HUD360 1 display as an aircraft 18 on a possible collision course with critical terrain surface 9 as a mountain on the left of the see through display view 4 (can be displayed in red color to differentiate, not shown in the FIG.).); dynamically update the virtual image frames to simulate virtual movement of a user of the virtual reality device through the virtual environment (para. [0139], note that update the 3 dimensional augmentations on the COTS light weight projection glasses based on movement of the user's head), such simulated virtual movement being independent from an actual movement of the user through a real-world environment (para. [0098], note that FIGS. 15, 16, 17, 18, and FIG. 19 demonstrate a display view 4 of different battlefield scenarios where users can zoom into a three dimensional region and look at and track real time battle field data, similar to a flight simulator or "Google Earth" application but emulated and augmented with real-time data displayed, note that the simulator is in a virtual world).
Varga disclosed most of the subject matter as described as above except for specifically teaching provide movement-simulating haptics to a vestibular system of the user via one or more vestibular haptic devices with an intensity that is proportional to a positive difference between a simulated speed of the simulated virtual movement and an actual speed of the actual movement of the user through the real-world environment.
However, Liu disclosed to provide movement-simulating haptics to a vestibular system of the user via one or more vestibular haptic devices with an intensity that is proportional to a positive difference between a simulated speed of the simulated virtual movement and an actual speed of the actual movement of the user through the real-world environment (page 2, col. 2, section 3, note that Our design strategy for recoupling visuo-vestibular perception was inspired by the walking experience in real life. When we walk, we observed that the impact of stepping on the ground can not only be felt by the contacting foot but also be passed to cervical spine and up to the head, creating a vibration where the visual and vestibular receptors are located. To generate the illusion of a foot-step vibration, we designed a head-mounted device to provide haptic feedback cues that would be synchronized with footsteps of the avatar. Also see fig. 3 which simulates the movement of user along with the virtual simulation).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to provide movement-simulating haptics to a vestibular system of the user via one or more vestibular haptic devices with an intensity that is proportional to a positive difference between a simulated speed of the simulated virtual movement and an actual speed of the actual movement of the user through the real-world environment. The suggestion/motivation for doing so would have been in order to reduce motion sickness in a VR environment (abs.). Therefore, it would have been obvious to combine Varga and Liu to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Varga further disclosed the virtual reality device of claim 1, where the virtual reality device is a head mounted display device, and the one or more vestibular haptic devices are integrated into a frame of the head mounted display device (para. [0018], note that  FIG. 1A is a HUD360 system block diagram of a pair of projection type COTS glasses showing a microphone, earphones, and sensors with eye and head tracking, as well as haptic glove, haptic suit, and vestibular interface).

(3) regarding claim 3:
Varga further disclosed the virtual reality device of claim 2, where a vestibular haptic device of the one or more vestibular haptic devices is integrated into a temple support of the head mounted display device and positioned behind an ear of the user (as shown in fig. 2A, the vestibular interface is positioned behind the ear of the HMD, see para. 74).

(4) regarding claim 4:
Varga further disclosed the virtual reality device of claim 3, where a second vestibular haptic device is integrated into a second temple support of the head mounted display device and positioned behind a second ear of the user (as shown in fig. 2A, the vestibular interface is positioned behind the ear of the HMD, see para. 74, note that there are two of the vestibular interfaces for both ears).

(5) regarding claim 5:
Varga further disclosed the virtual reality device of claim 2, where a vestibular haptic device of the one or more vestibular haptic devices contacts a face of the user (para. [0020], note that FIG. 2A is a diagram of a pair of projection type COTS glasses with optional microphone, earphones, vestibular interface, and gimbaled zoom camera or other sensor system shown. The glass is worn by the user on the face i.e., contacts the face).

(6) regarding claim 6:
Varga further disclosed the virtual reality device of claim 1, where the one or more vestibular haptic devices are physically separate from, but communicatively coupled with, the virtual reality device (para. [0068], note that real-time computer system/controller 102 is shown in FIG. 1A to primarily augment see-through display 4, route and/or process signals between the user 6A, space sensor system 106, eye-tracking sensor system 108, head tracking sensor system 110, other sensors 111 (not shown), microphone 5, earphones/speakers 11, hand held pointing (or other input such as a wireless keyboard and/or mouse) device 24, haptic glove 6B, haptic suit 6C, vestibular interface 6D, and transceiver 100 to other HUD360 1 units directly, or to other broadband communications networks 25.).

(7) regarding claim 7:
Varga disclosed most of the subject matter as described as above except for specifically teaching where the one or more vestibular haptic devices provide movement-simulating haptics to the vestibular system of the user via bone conduction.
However, Liu teaches where the one or more vestibular haptic devices provide movement-simulating haptics to the vestibular system of the user via bone conduction (page 2, col. 2, lines 2-4, note that Lin disclosed find an alternative for vestibular stimulation, used bone-conducted vibration (BCV) to tackle VR sickness).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach where the one or more vestibular haptic devices provide movement-simulating haptics to the vestibular system of the user via bone conduction. The suggestion/motivation for doing so would have been in order to reduce motion sickness in a VR environment (abs.). Therefore, it would have been obvious to combine Varga with Liu to obtain the invention as specified in claim 7.

(8) regarding claim 8:
Varga further disclosed the virtual reality device of claim 1, where the movement-simulating haptics provided by the one or more vestibular haptic devices has a vibration frequency and intensity that is inaudible to the user (para. [0075], note that FIG. 2B shows example haptic gloves 68, with actuators/vibrators 6E, as well as position sensors 6F. Real time 3D environmental data can be used to activate actuators/vibrators 6F based on position sensors 6F data).

(9) regarding claim 9:
Varga disclosed most of the subject matter as described as above except for specifically teaching where the movement-simulating haptics are provided intermittently as one or more separate pulses.
However, Liu disclosed where the movement-simulating haptics are provided intermittently as one or more separate pulses (page 2, col. 2, section 2.2, Note that to apply natural visual illusion [3,29,48] augmented with the haptic feedback which generating the illusion of foot stepping vibration alternatively near the lower part of both ears, to further explore its effectiveness on reducing cybersickness in VR).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to where the movement-simulating haptics are provided intermittently as one or more separate pulses. The suggestion/motivation for doing so would have been in order to reduce motion-sickness of movement/navigation simulation in VR environment (abs.). Therefore, it would have been obvious to combine Varga with Liu to obtain the invention as specified in claim 9.

(10) regarding claim 10:
Varga disclosed most of the subject matter as described as above except for specifically teaching where the one or more separate pulses are synchronized to simulated footfalls of the user in the virtual environment.
However, Liu disclosed where the one or more separate pulses are synchronized to simulated footfalls of the user in the virtual environment (page 2, col. 2, section 3, Note that to generate the illusion of a foot-step vibration, we designed a head-mounted device to provide haptic feedback cues that would be synchronized with footsteps of the avatar)
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to where the one or more separate pulses are synchronized to simulated footfalls of the user in the virtual environment. The suggestion/motivation for doing so would have been in order to reduce motion-sickness of movement/navigation simulation in VR environment (abs.). Therefore, it would have been obvious to combine Varga with Liu to obtain the invention as specified in claim 10.
 
(11) regarding claim 11:
Varga disclosed most of the subject matter as described as above except for specifically teaching where the one or more separate pulses vary according to one or both of vibration frequency and intensity.
However, Liu disclosed where the one or more separate pulses vary according to one or both of vibration frequency and intensity (page 2, col. 2, section 3, note that when we walk, we observed that the impact of stepping on the ground can not only be felt by the contacting foot but also be passed to cervical spine and up to the head, creating a vibration where the visual and vestibular receptors are located.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to where the one or more separate pulses vary according to one or both of vibration frequency and intensity. The suggestion/motivation for doing so would have been in order to reduce motion-sickness of movement/navigation simulation in VR environment (abs.). Therefore, it would have been obvious to combine Varga with Liu to obtain the invention as specified in claim 11.

(12) regarding claim 12:
Varga further disclosed the virtual reality device of claim 1, where the movement-simulating haptics are provided continuously (para. [0076], note that FIG. 20 shows a HUD360 1 on a user's head sitting in a chair wearing a haptic suit 60, as well as haptic glove 68 where a user can either use a hand held pointing device 24 or pointing sensors 240 on haptic glove 68 where a control surface such as a control stick is emulated using vibration and position sensors on haptic glove 68.).

(13) regarding claim 13:
Varga further disclosed the virtual reality device of claim 1, where the instructions are further executable to provide movement-unrelated haptics to the user regardless of the simulated virtual movement of the user through the virtual environment (para. [0069], note that haptic gloves 68 and/or haptic suit 6C can contain means to provide not only a matrix of tactile feel of varying magnitudes, but also a matrix of temperature and humidity sensation (hot, warm, cool, cold, moist, wet, etc.) variance such as via cooling or heating micro-tubes using liquid or gas flow). 

(14) regarding claim 14: 
Varga further disclosed the virtual reality device of claim 13, where the movement-unrelated haptics are provided by a haptic device different, from the one or more vestibular haptic devices (para. [0070], note that matrix moisture controls and even safe low level micro electric matrix shock (emulating static discharge or other sensation) can be incorporated in haptic glove 68 and haptic suit 6C. Aroma generating system 6H (not shown, but can connect between user 6A and real-time computer system/controller 102) can also be incorporated to generate smells to further enhance the immersion experience.).

(15) regarding claim 15: 
Varga further disclosed the virtual reality device of claim 13, where the virtual image frames depicting the virtual environment are rendered by a video game application, and the movement-unrelated haptics are based on a virtual interaction in the video game application (para. [0098], note that FIGS. 15, 16, 17, 18, and FIG. 19 demonstrate a display view 4 of different battlefield scenarios where users can zoom into a three dimensional region and look at and track real time battle field data, similar to a flight simulator or "Google Earth" application but emulated and augmented with real-time data displayed, as well as probable regional space status markings displayed that can indicate degree of danger such as from sniper fire or from severe weather).

(16) regarding claim 16:
Varga disclosed most of the subject matter as described as above except for specifically teaching where the instructions are further executable to determine the actual speed of the user through the real-world environment based on output from the one or more motion sensors.
However, Liu disclosed where the instructions are further executable to determine the actual speed of the user through the real-world environment based on output from the one or more motion sensors (page 7, col.2, section 7, para. 3, lines 1-8, note that Variable speed Since we only recorded the movement data from regular walking, the avatar was constrained to move in a constant speed during the experiment, which in practice might pose a limitation on applicable scenarios. To open up freedom of movement for the users, we have to discover the relationship between moving speed and the frequency and strength of the haptic feedback.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach where the instructions are further executable to determine the actual speed of the user through the real-world environment based on output from the one or more motion sensors. The suggestion/motivation for doing so would have been in order to reduce motion sickness in a VR environment (abs.). Therefore, it would have been obvious to combine Varga with Liu to obtain the invention as specified in claim 16.

The proposed rejection under Varga and Liu, as explained in device claims 1-2, 10 renders obvious the steps of the method of claims 17-19 and the head mounted display device claim 20 (see fig. 2A) because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1-2, 10 are equally applicable to claims 17- 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herman et al. (US Publication Number 2015/0325027 A1) disclosed method and system for reducing motion sickness in virtual reality ride system.
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674